Telephone and Data Systems, Inc. 30 N. LaSalle, Suite 4000 Chicago, IL 60602 312-630-1900 Fax: 312-630-9299 VIA EDGAR April 16, 2013 Mr. Larry Spirgel Assistant Director Securities and Exchange Commission treet, N.E. Mail Stop 3720 Washington, D.C. 20549 Re: Telephone and Data Systems, Inc. Form 10-K for the Year ended December 31, 2012 Filed February 26, 2013 File No. 001-14157 Dear Mr. Spirgel: We have received your letter dated April 8, 2013 relating to the above referenced filing. This letter is to advise you that we are currently preparing responses to your comments and will seek to respond fully no later than May 3, 2013. The company is requesting additional time to respond because it is in the process of closing its books and completing financial statements for the first quarter of 2013. If you have any questions, please contact Douglas D. Shuma, Senior Vice President and Corporate Controller, at (773) 355-3400, or the undersigned at (312) 592-5304. Yours truly, Telephone and Data Systems, Inc. By: /s/ Kenneth R. Meyers Kenneth R. Meyers Executive Vice President and Chief Financial Officer cc: Douglas D. Shuma
